NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOAQUIN GASPAR SANTIAGO; et al.,                No.    20-70104

                Petitioners,                    Agency Nos.       A077-246-804
                                                                  A208-309-806
 v.

MERRICK B. GARLAND, Attorney                    MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Joaquin Gaspar Santiago and his son, natives and citizens of Guatemala,

petition for review of the Board of Immigration Appeals’ order dismissing their

appeal from an immigration judge’s (“IJ”) decision denying their application for

asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for substantial evidence the agency’s factual findings. Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We review de novo claims of

due process violations in immigration proceedings. Jiang v. Holder, 754 F.3d 733,

738 (9th Cir. 2014). We deny the petition for review.

         Petitioners do not challenge the agency’s dispositive determination that their

asylum application is time-barred. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996) (issues not specifically raised and argued in a party’s

opening brief are waived). Thus, we deny the petition for review as to their asylum

claim.

         Petitioners also do not challenge the agency’s determination that they failed

to establish a nexus to a protected ground. Id. Substantial evidence supports the

agency’s determination that petitioners failed to show a pattern or practice of

persecution against indigenous Mayans in Guatemala. See Wakkary v. Holder, 558

F.3d 1049, 1061-62 (9th Cir. 2009) (holding that evidence of widespread

discrimination against particular groups did not compel the conclusion that there

was a pattern or practice of persecution). Thus, petitioners’ withholding of

removal claim fails.

         While we do not condone the statements made by the IJ, petitioners’

contentions concerning IJ bias fail. See Arrey v. Barr, 916 F.3d 1149, 1159 (9th

Cir. 2019) (“A petitioner must show that the denial of his or her right to a neutral


                                            2                                   20-70104
fact-finder potentially affected the outcome of the proceedings.” (internal quotation

marks and citation omitted)); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error and substantial prejudice to prevail on a due process claim).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                          3                                      20-70104